Case 3:20-cv-09284-JSC Document 1-2 Filed 12/22/20 Page 1 of 12




            EXHIBIT 2
                                            Case
                                            Case 3:20-cv-09284-JSC
                                                 4:17-cr-00578-JSW Document
                                                                   Document 1-2 Filed 05/30/18
                                                                            43 Filed  12/22/20 Page
                                                                                               Page 12 of
                                                                                                       of 11
                                                                                                          12




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       UNITED STATES OF AMERICA,                        Case No. 17-cr-00578-JSW-1

                                   8                     Plaintiff,
                                                                                            ORDER DENYING DEFENDANT'S
                                   9              v.                                        MOTION TO SUPPRESS
                                  10       DAVID CONERLY,                                   Re: Dkt. No. 28

                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13             Now before the Court for consideration is the motion to suppress filed by Defendant David

                                  14   Conerly. The Court has determined that an evidentiary hearing is not required. The Court has

                                  15   considered the parties’ papers, relevant legal authority, and the record in this case. For the

                                  16   following reasons, the Court DENIES Defendant’s motion to suppress.

                                  17                                             BACKGROUND

                                  18   A.        Defendant’s Arrest.

                                  19             On November 2, 2017, officers from the Berkeley Police Department (“BPD”) responded

                                  20   to a call reporting a domestic violence incident. (Dkt. No. 30, Declaration of Beth Alvarez

                                  21   (“Alvarez Decl.”), Ex. 1 (“Police Reports”) at 171.) After conferring with the victim and obtaining

                                  22   a description of the suspect, officers spotted Mr. Conerly, who matched the victim’s description.

                                  23   (Id. at 17, 30.) Officers called out to Mr. Conerly and, when he ran, pursued him. (Id.) In flight

                                  24   from the police, Mr. Conerly jumped a fence between two houses and then tried to scale a taller

                                  25   chain link gate. (Id.) An officer pulled Mr. Conerly off the gate and, after a brief struggle, placed

                                  26   him under arrest for domestic violence and obstruction. (Id. at 18.) Police searched Mr. Conerly

                                  27
                                  28   1
                                           For ease of reference, page numbers to exhibits reference the docket page.
                                            Case
                                            Case 3:20-cv-09284-JSC
                                                 4:17-cr-00578-JSW Document
                                                                   Document 1-2 Filed 05/30/18
                                                                            43 Filed  12/22/20 Page
                                                                                               Page 23 of
                                                                                                       of 11
                                                                                                          12




                                   1   several times during his arrest and found .40-caliber ammunition, drugs, over $700 in cash, and a

                                   2   cellphone (evidently in Mr. Conerly’s pocket). (Id. at 8, 18, 19, 24, 27, 29-31.) In front of the

                                   3   chain link gate Mr. Conerly tried to climb, police also found a .40-caliber Glock handgun with a

                                   4   partially un-holstered magazine. (Id. at 18, 19, 31.)

                                   5           On November 6, 2017, Mr. Conerly was arraigned in the Superior Court for the County of

                                   6   Alameda. (Dkt. No. 28-1, Declaration of Alan A. Dressler ¶ 2; Dkt. No. 28-2, Ex. A.) He was

                                   7   charged (in part) with assault with a deadly weapon other than a firearm, possession of drugs,

                                   8   being a felon in possession of a firearm, and unlawfully possessing ammunition. (Dkt. No. 28-2,

                                   9   Ex. A at 2-3.) Mr. Conerly entered a plea of not guilty and was shortly thereafter released on bail.

                                  10   BPD retained custody of the cellphone and other items seized incident to Mr. Conerly’s arrest.

                                  11   (Alvarez Decl. ¶¶ 4, 5.)

                                  12   B.      First Search Warrant.
Northern District of California
 United States District Court




                                  13           On November 15, 2017, Federal Bureau of Investigation (“FBI”) Special Agent Beth

                                  14   Alvarez sent the United States Attorney’s Office a partially complete draft affidavit in support of

                                  15   an application for a search warrant for the cellphone. (Id. ¶ 4.) On November, 16, 2017, Mr.

                                  16   Conerly was indicted by a federal grand jury for being a felon in possession of a firearm and

                                  17   ammunition, and a warrant issued for his arrest. The same day, the FBI collected some of the

                                  18   evidence BPD still held, including the cellphone. (Id. ¶ 5.) Once the FBI came into possession of

                                  19   the phone, Agent Alvarez filled in the missing components of her affidavit. (See id.)

                                  20           In her affidavit, Agent Alvarez explained that, based on her experience, she expected the

                                  21   cellphone might contain “trophy shots” of Mr. Conerly with the .40-caliber Glock seized incident

                                  22   to his arrest and/or photographs, calls, and/or text messages related to drug dealing. (Dkt. No. 28-

                                  23   2, Ex. C (“First Search Warrant Application”) ¶¶ 11, 12.) She anticipated that such evidence

                                  24   could be helpful in confirming that Mr. Conerly was the owner or possessor of the Glock and/or

                                  25   that Mr. Conerly was selling drugs. (Id.)

                                  26           Monday, November 20, 2017 to Friday, November 24, 2017 was Thanksgiving week, and

                                  27   Assistant United States Attorney (“AUSA”) William Gullotta was away from the office. (Dkt.

                                  28   No. 31, Declaration of William J. Gullotta (“Gullotta Decl.”) ¶ 3.) AUSA Gullotta returned to the
                                                                                         2
                                          Case
                                          Case 3:20-cv-09284-JSC
                                               4:17-cr-00578-JSW Document
                                                                 Document 1-2 Filed 05/30/18
                                                                          43 Filed  12/22/20 Page
                                                                                             Page 34 of
                                                                                                     of 11
                                                                                                        12




                                   1   office on Monday, November 27, 2017 and submitted Agent Alvarez’s completed affidavit. (Id.

                                   2   ¶ 4.) On or about the same day, Mr. Conerly was arrested in the Central District of California

                                   3   pursuant to the federal warrant. (Dkt. No. 28-2, Ex. B.) He has since remained in custody.

                                   4             On November 30, 2017, Magistrate Judge Kandis A. Westmore contacted AUSA Gullotta

                                   5   and asked the government to supplement its search warrant application to include the location of

                                   6   Mr. Conerly’s cellphone on his person at the time of his arrest. (Gullotta Decl. ¶ 5.) Agent

                                   7   Alvarez updated her affidavit to state that BPD located the cellphone in one of Mr. Conerly’s

                                   8   pockets. (Alvarez Decl. ¶ 6.) On December 7, 2017, AUSA Gullotta submitted the supplemented

                                   9   search warrant application to Judge Westmore. (Gullotta Decl. ¶ 7.)

                                  10             On December 13, 2017, Judge Westmore issued a warrant authorizing the search of Mr.

                                  11   Conerly’s cellphone. (Dkt. No. 28-2, Ex. D (“First Search Warrant”) at 21.) The same day, Agent

                                  12   Alvarez checked Mr. Conerly’s phone out of the FBI Evidence Control Unit. (Alvarez Decl. ¶ 9.)
Northern District of California
 United States District Court




                                  13   When she began to search the cellphone, she learned it was password protected, which prevented

                                  14   her from searching the entire contents of the phone. (Id.) The same day she encountered the

                                  15   password security feature, Agent Alvarez contacted the FBI’s Regional Computer Forensics

                                  16   Laboratory (“RCFL”) in Menlo Park, California, to determine if RCFL would be able to bypass

                                  17   the password and facilitate search of the rest of the contents of Mr. Conerly’s cellphone. (Id.

                                  18   ¶ 10.) RCFL said it could not. (Id.)

                                  19             That same day, Agent Alvarez followed RCFL’s advice and submitted a Mobile Device

                                  20   Unlock Request (“MDUR”) to the FBI’s Electronic Device Analysis Unit (“EDAU”) in Quantico,

                                  21   Virginia. (Id. ¶ 11.) EDAU instructed Agent Alvarez to retain the cellphone until EDAU

                                  22   indicated it was ready to receive it. (Id.; Dkt. No. 38-1, Ex. C (“Dec. 13, 2017 Email”).) The first

                                  23   search warrant expired on December 27, 2017, without word from EDAU. (First Search Warrant

                                  24   at 21.)

                                  25             On January 3, 2018, Agent Alvarez followed up with EDAU regarding the status of her

                                  26   MDUR. (Alvarez Decl. ¶ 12; Dkt. No. 38-1, Ex. D (“Jan. 3, 2018 Email”).) EDAU informed her

                                  27   it was still not ready to receive the cellphone. (Alvarez Decl. ¶ 12.) Roughly a month later, on

                                  28   February 5, 2018, Agent Alvarez again contacted EDAU to inquire if she could send the cellphone
                                                                                        3
                                            Case
                                            Case 3:20-cv-09284-JSC
                                                 4:17-cr-00578-JSW Document
                                                                   Document 1-2 Filed 05/30/18
                                                                            43 Filed  12/22/20 Page
                                                                                               Page 45 of
                                                                                                       of 11
                                                                                                          12




                                   1   to Quantico for password circumvention and data retrieval. (Id. ¶ 13.) The next day, EDAU told

                                   2   Agent Alvarez she could send Mr. Conerly’s cellphone, but warned her that the phone was

                                   3   possibly encrypted, which could further slow the retrieval process. (Id. ¶ 14; Dkt. No. 38-1, Ex. E

                                   4   (“Feb. 2018 Email Exchange.”)

                                   5           On February 7, 2018, while Agent Alvarez was listening to some of Mr. Conerly’s

                                   6   recorded jail telephone calls, she heard Mr. Conerly describe a six-digit numerical password he

                                   7   used to access some of his personal information. (Alvarez Decl. ¶ 15.) Agent Alvarez decided to

                                   8   test whether this number would unlock Mr. Conerly’s cellphone. (Id.)

                                   9   C.      Second Search Warrant.

                                  10           Before attempting to unlock the cellphone using the numerical password, Agent Alvarez

                                  11   contacted the United States Attorney’s Office to determine whether she needed to apply for a new

                                  12   search warrant to search the cellphone. (Id. ¶ 16.) The government determined that applying for a
Northern District of California
 United States District Court




                                  13   second warrant was appropriate. (Id.) In the affidavit supporting the second search warrant

                                  14   application, Agent Alvarez stated that, since her first search of the cellphone, she had learned that

                                  15   the FBI might be able to bypass the cellphone’s password security feature and had discovered

                                  16   what might be a password to the cellphone. (Id.; Dkt. No. 38-1, Ex. F (“Second Search Warrant

                                  17   Affidavit”) ¶ 7.) The government applied for a second warrant to search Mr. Conerly’s cellphone

                                  18   on March 6, 2018, and, on March 8, 2018, Magistrate Judge Donna M. Ryu issued the warrant.

                                  19   (Alvarez Decl. ¶¶ 17, 18.)

                                  20           The same day the second search warrant issued, Agent Alvarez entered the six-digit

                                  21   password she gleaned from Mr. Conerly’s recorded call and “unlocked” and “image[d]” Mr.

                                  22   Conerly’s phone. (Id. ¶ 19.) While reviewing the phone’s contents, Agent Alvarez found a

                                  23   photograph of the Glock handgun seized during Mr. Conerly’s arrest (the make and serial number

                                  24   of the seized gun and the gun in the photograph are identical). (Id. ¶¶ 20, 21.) The photograph

                                  25   was dated October 31, 2017. (Id. ¶ 21.)

                                  26           Mr. Conerly moves to suppress any evidence obtained from the imaging of his cellphone

                                  27   on March 8, 2018 or thereafter.

                                  28   //
                                                                                         4
                                            Case
                                            Case 3:20-cv-09284-JSC
                                                 4:17-cr-00578-JSW Document
                                                                   Document 1-2 Filed 05/30/18
                                                                            43 Filed  12/22/20 Page
                                                                                               Page 56 of
                                                                                                       of 11
                                                                                                          12




                                   1                                                 ANALYSIS

                                   2   A.        Applicable Legal Standard.

                                   3             “The right of the people to be secure in their persons, houses, papers, and effects, against

                                   4   unreasonable searches and seizures shall not be violated . . . .” U.S. Const. amend. IV. Generally,

                                   5   warrantless searches and seizures are unreasonable, unless justified by an exception, and the

                                   6   government bears the burden of showing that a warrantless search or seizure falls within an

                                   7   exception to the Fourth Amendment’s warrant requirement. United States v. Cervantes, 703 F.3d

                                   8   1135, 1141 (9th Cir. 2012).

                                   9             Law enforcement officers may perform a warrantless arrest where they have probable

                                  10   cause to believe an individual has committed a crime. See Crowe v. County of San Diego, 608

                                  11   F.3d 406, 432 (9th Cir. 2010) (“Probable cause for a warrantless arrest arises when the facts and

                                  12   circumstances within the officer’s knowledge are sufficient to warrant a prudent person to believe
Northern District of California
 United States District Court




                                  13   that the suspect has committed . . . an offense.” (citation omitted)). Incident to a lawful arrest, law

                                  14   enforcement officers are authorized to conduct a search of the arrestee and the areas within his

                                  15   immediate control. Chimel v. California, 395 U.S. 752, 762–63 (1969). The aim of such permitted

                                  16   searches is to disarm the arrestee and to prevent him from destroying evidence. Id. Law

                                  17   enforcement may seize an item discovered in such a search if the officer has probable cause to

                                  18   believe the item is—or contains evidence of—a crime. United States v. Place, 462 U.S. 696, 701

                                  19   (1983).

                                  20             A search incident to a lawful arrest implicates a defendant’s possessory and privacy

                                  21   interests in any item seized: a seizure without a search affects only possessory interests, while a

                                  22   search affects privacy interests. Segura v. United States, 468 U.S. 796, 806 (1984) (plurality

                                  23   opinion). Authorities must procure a warrant before searching certain kinds of items seized

                                  24   incident to an arrest, including cellphones. Riley v. California, __ U.S. __, 134 S. Ct. 2473, 2493-

                                  25   95 (2014).

                                  26             Seizing an item incident to a lawful arrest does not grant officers indefinite powers to hold

                                  27   the item. An “unreasonable” delay between when an item is seized and when authorities apply for

                                  28   a warrant to search it may violate the Fourth Amendment, even where the seizure of the item was
                                                                                           5
                                            Case
                                            Case 3:20-cv-09284-JSC
                                                 4:17-cr-00578-JSW Document
                                                                   Document 1-2 Filed 05/30/18
                                                                            43 Filed  12/22/20 Page
                                                                                               Page 67 of
                                                                                                       of 11
                                                                                                          12




                                   1   initially constitutional. See United States v. Sullivan, 797 F.3d 623, 633 (9th Cir. 2015). To

                                   2   assess the reasonableness of any delay, courts must balance the nature and quality of the intrusion

                                   3   on the individual’s Fourth Amendment interests against the importance of the governmental

                                   4   interests used to justify that intrusion. Id. In performing this balancing test, courts consider the

                                   5   totality of the circumstances in any given case. See id.

                                   6           Mr. Conerly does not contest the lawfulness of either his arrest or of the seizure of the

                                   7   cellphone incident to that arrest. Accordingly, the Court focuses its analysis on whether the delay

                                   8   between the seizure of Mr. Conerly’s cellphone and the search pursuant to the second search

                                   9   warrant violated his Fourth Amendment rights. Given the totality of the circumstances, this Court

                                  10   holds that the delay did not violate Mr. Conerly’s Fourth Amendment rights.

                                  11   B.      The Intrusion Into Mr. Conerly’s Fourth Amendment Interests Was Minimal.

                                  12           The Court first examines the extent to which the government intruded into Mr. Conerly’s
Northern District of California
 United States District Court




                                  13   Fourth Amendment interests in his cellphone. As the question before the Court is whether the

                                  14   government’s seizure of Mr. Conerly’s cellphone was reasonable, the Court examines Mr.

                                  15   Conerly’s possessory, rather than his privacy, interests in the device.

                                  16           Generally, an individual has a strong possessory interest in his cellphone. The Supreme

                                  17   Court has recognized that cellphones are a “pervasive and insistent part of daily life” that place

                                  18   “vast quantities of personal information literally in the hands of individuals.” Riley, 134 S. Ct. at

                                  19   2484-85. As a result, searching a person’s cellphone “would typically expose to the government

                                  20   far more than the most exhaustive search of a house: A phone not only contains in digital form

                                  21   many sensitive records previously found in the home; it also contains a broad array of private

                                  22   information never found in a home in any form . . . .” Id. at 2491 (emphasis in original). Given

                                  23   the storage capacity of modern cellphones, there is often a high likelihood that a seized phone

                                  24   contains ample material with no evidentiary value. See United States v. Mitchell, 565 F.3d 1347,

                                  25   1351 (11th Cir. 2009). Further, cellphones act not only as repositories, but as tools for their

                                  26   owners. Indeed, modern cellphones are more like computers than telephones: they “could just as

                                  27   easily be called cameras, video players, rolodexes, calendars, tape recorders, libraries, diaries,

                                  28   albums, televisions, maps, or newspapers.” Riley, 134 S. Ct at 2489.
                                                                                          6
                                           Case
                                           Case 3:20-cv-09284-JSC
                                                4:17-cr-00578-JSW Document
                                                                  Document 1-2 Filed 05/30/18
                                                                           43 Filed  12/22/20 Page
                                                                                              Page 78 of
                                                                                                      of 11
                                                                                                         12




                                   1           All things being equal, therefore, Mr. Conerly’s has a heightened possessory interest in his

                                   2   cellphone—not just because of the cellphone’s potential contents, but because cellphone owners

                                   3   often depend upon their devices for a variety of tasks, great and small. Yet, an individual’s

                                   4   possessory interest in his cellphone is not absolute. In determining the strength of possessory

                                   5   interest, courts examine the defendant’s expressed interest in recovering the seized object and the

                                   6   defendant’s ability (or need) to use the object during the time he is deprived of it. If a defendant

                                   7   (i) was in custody during the delay between the item’s seizure and the procurement of a search

                                   8   warrant and/or (ii) did not seek to have the property returned to him or, released to a third party,

                                   9   his possessory interest in the seized item is often reduced, even if that item is his cellphone. See

                                  10   United States v. Johnson, 875 F.3d 1265, 1276 (9th Cir. 2017) (defendant’s possessory interest in

                                  11   cellphone minimal where defendant in custody during cellphone’s retention and never sought its

                                  12   return); Sullivan, 797 F.3d at 633-634 (possessory interest reduced because defendant in custody
Northern District of California
 United States District Court




                                  13   during seizure of laptop, did not claim he would be able to use it while in custody, and did not

                                  14   seek its release).

                                  15           Here, save for a brief stint when he was released on bail, Mr. Conerly has been in custody

                                  16   the entire time of the cellphone’s seizure.2 Mr. Conerly does not claim he would have been

                                  17   permitted to use the phone while in state and federal custody had his phone been returned to him.3

                                  18   See, e.g., Sullivan, 797 F.3d at 633 (“Where individuals are incarcerated and cannot make use of

                                  19   seized property, their possessory interest in that property is reduced.”); United States v.

                                  20   Kowalczyk, No. 08-cr-95-KI, 2012 WL 3201975, at *23 (D. Ore. Aug. 3, 2012) (weeklong delay

                                  21   reasonable where defendant in custody and therefore unable to use seized computer and digital

                                  22
                                       2
                                  23    Mr. Conerly was released on bail on or about November 6, 2017 through November 27, 2017,
                                       when he was arrested pursuant to the federal indictment. Mr. Conerly has been in custody since
                                  24   November 27, 2017. The cellphone was in BPD’s possession from November 2, 2017 to
                                       November 16, 2017, at which point the cellphone and other items were transferred to the FBI.
                                  25   3
                                         In this way, the cases upon which Mr. Conerly relies are readily distinguishable from the facts at
                                  26   hand. For example, in United States v. Dass, 849 F.2d 414 (9th Cir. 1988), neither the intended
                                       recipients nor the senders of the articles seized (packages being processed by the United States
                                  27   Postal Service) were in police custody during the period the packages were held by authorities.
                                       Further, in United States v. Mitchell, 565 F.3d 1347, 1349 (11th Cir. 2009), the defendant was not
                                  28   in custody while the FBI held his hard drive.

                                                                                          7
                                            Case
                                            Case 3:20-cv-09284-JSC
                                                 4:17-cr-00578-JSW Document
                                                                   Document 1-2 Filed 05/30/18
                                                                            43 Filed  12/22/20 Page
                                                                                               Page 89 of
                                                                                                       of 11
                                                                                                          12




                                   1   devices). Additionally, there is nothing in the record to suggest that Mr. Conerly ever requested

                                   2   the return or release of his cellphone—even while out on bail and theoretically able to use the

                                   3   device. See, e.g., United States v. Ditirro, No. 16-cr-216-KJD-VCF, 2017 WL 6029685, at *6-8

                                   4   (D. Nev. April 17, 2017) (delay of nearly three months between seizure of SD card and application

                                   5   for warrant to search not unreasonable where defendant did not seek return of SD card).

                                   6           Accordingly, Mr. Conerly had a reduced possessory interest in the seized cellphone.

                                   7   Under these circumstances, the government’s actual interference with Mr. Conerly’s Fourth

                                   8   Amendment interests in that device was minimal. See Sullivan, 797 F.3d at 634.

                                   9   C.      The FBI Possessed a Legitimate Investigatory Interest and Was Not Dilatory.

                                  10           Balanced against Mr. Conerly’s reduced possessory interest in his cellphone, the Court

                                  11   must consider the strength of the government’s interest in retaining the phone while it obtained

                                  12   and executed a search warrant. Law enforcement has a legitimate interest in preserving evidence
Northern District of California
 United States District Court




                                  13   of a crime. See, e.g., Sullivan, 797 F.3d at 634 (recognizing the government’s interest in

                                  14   “retaining and searching the laptop for evidence of crimes” given the “likelihood that it contained

                                  15   evidence of [defendant’s] parole violations, as well as child pornography”). In the affidavit in

                                  16   support of the search warrant application, Agent Alvarez stated that, based on her training and

                                  17   experience, individuals who own guns or deal drugs often use their cell phones to take pictures of

                                  18   their guns or drugs (so called “trophy shots”). (First Search Warrant Application ¶¶ 11, 12.) She

                                  19   also stated that individuals involved in drug dealing frequently use cell phones for organizing and

                                  20   executing drug deals. Id.4 Given Agent Alvarez’s showing, and the totality of the circumstances,

                                  21   the FBI had a legitimate interest in retaining the cellphone to permit the FBI to complete its search

                                  22   of the phone and preserve evidence of criminal activity.

                                  23           In determining whether the interference with an individual’s possessory interest is

                                  24   unreasonable, the Court must also examine whether the police diligently pursued their

                                  25   investigation during the time the item was seized. Place, 462 U.S. at 709. An unexplained delay

                                  26   in procuring a warrant to search diminishes the state’s justification for intruding upon an

                                  27
                                       4
                                  28     Notably, Mr. Conerly does not contest that the government had a sufficient basis for believing
                                       the cell phone contained evidence of criminal activity.
                                                                                        8
                                           Case
                                            Case3:20-cv-09284-JSC
                                                 4:17-cr-00578-JSW Document
                                                                    Document1-2
                                                                             43 Filed
                                                                                Filed 12/22/20
                                                                                      05/30/18 Page
                                                                                               Page 10
                                                                                                    9 ofof11
                                                                                                           12




                                   1   individual’s possessory interest. United States v. Burgard, 675 F.3d 1029, 1033 (7th Cir. 2012)

                                   2   (unexplained delay suggests police indifference). Here, on balance, the Court finds that the

                                   3   investigatory pace, while suboptimal, was not unreasonable.

                                   4           The delay between the seizure of Mr. Conerly’s phone and its ultimate search pursuant to

                                   5   the second warrant falls into two distinct phases: the first encompassing the period between the

                                   6   phone’s seizure5 and EDAU’s indication that it could receive the cellphone for analysis, and the

                                   7   second, the discovery of the suspected passcode of the phone and the application for the second

                                   8   search warrant. The early inefficiencies in the expedient procurement of the first search warrant

                                   9   are explained by holiday-related travel, the timing of the federal indictment, the transferring of the

                                  10   cellphone to the FBI, Agent Alvarez’s supplementation of her affidavit at Judge Westmore’s

                                  11   request, communication with the AUSA, and waiting for Judge Westmore to issue the warrant.

                                  12   Agent Alvarez’s inability to complete data retrieval before the first warrant expired was due to the
Northern District of California
 United States District Court




                                  13   administrative backlog of the FBI’s technical teams. See Johnson, 875 F.3d at 1276 (excusing

                                  14   delay due to difficulties technical unit experienced attempting to retrieve data from seized

                                  15   cellphone). The Court finds that these investigatory delays were not negligent or dilatory. See id.

                                  16           Indeed, Agent Alvarez exhibited a desire to quickly execute a lawful search of the

                                  17   cellphone. She began preparing her affidavit for the first search warrant before the federal

                                  18   indictment issued and executed the first search warrant the day it issued. Immediately after

                                  19   determining the phone was password protected, Agent Alvarez sought help from the RCFL and,

                                  20   when that resource was unavailing, the EDAU. She adhered to EDAU’s instructions to retain the

                                  21   cellphone and wait, but, having heard no update from the unit, followed up with EDAU twice to

                                  22   see if it was yet ready to act on her request. The Court finds that the intervals Agent Alvarez

                                  23   waited to follow up with the EDAU (three weeks and then a month) were reasonable, given her

                                  24   impression of the nature of the EDAU backlog. See Mitchell, 565 F.3d at 1352-53 (court

                                  25   “sympathetic” to argument that some delay in obtaining investigatory assistance was reasonable).

                                  26

                                  27   5
                                         The Court assumes, without deciding, that Mr. Conerly’s characterization of the length of the
                                  28   delay (beginning with the phone’s seizure by BPD rather than the transfer of the phone to the FBI)
                                       is correct.
                                                                                       9
                                           Case
                                           Case 3:20-cv-09284-JSC
                                                4:17-cr-00578-JSW Document
                                                                  Document 1-2 Filed 05/30/18
                                                                           43 Filed  12/22/20 Page
                                                                                              Page 10
                                                                                                   11 of
                                                                                                      of 11
                                                                                                         12




                                   1           The second phase of the delay presents a slightly closer question as to investigatory

                                   2   diligence. On February 7, 2018, the day after EDAU told her it was ready to receive the

                                   3   cellphone, Agent Alvarez discovered the six-digit code she believed would enable her to unlock

                                   4   the cellphone herself. Despite believing that this code would expedite the search, Agent Alvarez

                                   5   waited a month to apply for the second search warrant. The Court believes the FBI and United

                                   6   States Attorney’s Office likely could have moved more expeditiously to obtain the second search

                                   7   warrant. Nonetheless, even if the FBI could have moved faster to obtain the second search

                                   8   warrant, “reasonableness” does not depend on whether the government pursued the “least intrusive

                                   9   course of action.” Sullivan, 797 F.3d at 634. Further, this Court’s “hindsight” observation that the

                                  10   procurement of the second warrant was perhaps slower than it might have been does not mean that

                                  11   the government’s conduct was unreasonable. See Burgard, 675 F.3d at 1034 (“We do not want to

                                  12   discourage this sort of careful, attentive police work, even if it appears to us that it could or should
Northern District of California
 United States District Court




                                  13   have moved more quickly. Encouraging slapdash work could lead to a variety of other

                                  14   problems.”). 6

                                  15           As Mr. Conerly’s possessory interest in the cellphone during his incarceration was

                                  16   diminished, the Court finds that the balancing test for reasonableness tilts in the government’s

                                  17   favor. See Sullivan, 797 F.3d at 635 (unexplained twenty one-day delay in obtaining search

                                  18   warrant for seized laptop reasonable); cf. United States v. Martinez, No. 13-cr-794-WHA, 2014

                                  19   WL 3956677, at *1 (N.D. Cal. Aug. 12, 2014) (eight month delay of warrantless search of

                                  20   cellphone seized incident to arrest not unreasonable where parolee in custody). The delay in

                                  21   completing the search of the cellphone was “unfortunate, but reasonable under the totality of the

                                  22   circumstances.” See Kowalczyk, 2012 WL 3201975, at *23. Moreover, considering all

                                  23   circumstances of the seizure and search of the cellphone, suppressing evidence obtained pursuant

                                  24

                                  25   6
                                         Mr. Conerly suggests, but never expressly argues, that Agent Alvarez misrepresented a number
                                  26   of the events underlying the delay. Specifically, he argues that Agent Alvarez’s sworn statements
                                       (the affidavit in support of the second search warrant and her declaration in support of the
                                  27   government’s opposition) are inconsistent with each other and with emails between Agent Alvarez
                                       and the EDAU. The Court disagrees. Read in their entirety, the Court finds that there is no
                                  28   inconsistency between Agent Alvarez’s emails with EDAU, her affidavit in support of the second
                                       search warrant, and her declaration in support of the government’s opposition.
                                                                                        10
                                         Case
                                         Case 3:20-cv-09284-JSC
                                              4:17-cr-00578-JSW Document
                                                                Document 1-2 Filed 05/30/18
                                                                         43 Filed  12/22/20 Page
                                                                                            Page 11
                                                                                                 12 of
                                                                                                    of 11
                                                                                                       12




                                   1   to the
                                          t second warrant
                                                   w       woulld not serve the purpose of the excluusionary rulee. See Daviss v. United

                                   2   Sta
                                         ates, 563 U.S
                                                     S. 229, 237 (2011)
                                                                 (      (sole purpose of rrule is deterrrence).

                                   3                                               CONCLU
                                                                                        USION

                                   4           For the foregoing reeasons, the Court
                                                                               C     DENIE
                                                                                         ES Defendaant’s motion to suppress. The

                                   5   heaaring schedu
                                                     uled for Junee 5, 2018 at 1 p.m. is HE
                                                                                          EREBY VAC
                                                                                                  CATED. Thhe Court willl, however,

                                   6   holld a status co
                                                       onference in this matter at the same ddate and tim
                                                                                                        me. If the parrties believee that time

                                   7   bettween the daate of this Orrder and June 5, 2018 shhould be exclluded from tthe Speedy T
                                                                                                                                Trial Act

                                   8   callculation, theey may subm
                                                                  mit a stipulation and propposed order documentingg the basis ffor any such

                                   9   excclusion.

                                  10           IT IS SO
                                                     S ORDER
                                                           RED.

                                  11   Daated: May 30
                                                    0, 2018

                                  12                                                      __________________________________________
Northern District of California
 United States District Court




                                                                                          JEFFFREY S. W WHITE
                                  13                                                      Unnited States D
                                                                                                         District Judgge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                                                                          11
